                                                 Case 3:12-cv-05667-EMC Document 494 Filed 03/08/21 Page 1 of 2



                                           1   LAURENCE F. PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                           2   MATTHEW B. BECKER (CSB No. 291865)
                                               mbecker@fenwick.com
                                           3   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           4   San Francisco, CA 94104
                                               Telephone: 415.875.2300
                                           5   Facsimile:     415.281.1350

                                           6   KEVIN X. MCGANN (Pro Hac Vice)
                                               kmcgann@fenwick.com
                                           7   CATHERINE McCORD (Pro Hac Vice)
                                               cmccord@fenwick.com
                                           8   DANIEL LEDESMA (Pro Hac Vice)
                                               dledesma@fenwick.com
                                           9   FENWICK & WEST LLP
                                               902 Broadway, Suite 14
                                          10   New York, NY 10010
                                               Telephone: (212) 430-2690
                                          11
                                               Attorneys for Plaintiff
                                          12   NEXTDOOR, INC.
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                                                               UNITED STATES DISTRICT COURT
                                          14
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                          15
                                                                                  SAN FRANCISCO DIVISION
                                          16
                                               NEXTDOOR, INC., a Delaware corporation,              Case No.: 3:12-cv-05667-EMC
                                          17
                                                                  Plaintiff,                        [PROPOSED] ORDER GRANTING
                                          18                                                        NEXTDOOR, INC.’S MOTION FOR
                                                      v.                                            ADMINISTRATIVE RELIEF TO
                                          19                                                        CONFIRM OR SET BRIEFING
                                               RAJ ABHYANKER, an individual,                        SCHEDULE
                                          20
                                                                  Defendant.                        Dept:       5
                                          21                                                        Judge:      Honorable Edward M. Chen
                                                                                                    Date Action Filed: November 5, 2012
                                          22

                                          23          Having reviewed Plaintiff Nextdoor, Inc.’s Motion for Administrative Relief to Confirm

                                          24   or Set Briefing Schedule, for good cause and compelling reasons the Motion is hereby

                                          25   GRANTED.

                                          26          Any motion for attorneys’ fees by Nextdoor, Inc. shall be filed within 35 days after

                                          27   issuance of the public version of the Order Denying Defendant’s “Motion Under the Court’s

                                          28   Retained Jurisdiction.”
                                                [PROPOSED] ORDER GRANTING NEXTDOOR,
                                                INC.’S MOT. FOR ADMIN. RELIEF TO                                Case No.: 3:12-cv-05667-EMC
                                                CONFIRM OR SET BRIEFING SCHEDULE
                                                Case 3:12-cv-05667-EMC Document 494 Filed 03/08/21 Page 2 of 2



                                           1            IT IS SO ORDERED.

                                           2

                                           3   Dated:     March 8       , 2021
                                                                                    Honorable Edward M. Chen
                                           4                                        United States District Court Judge

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28    [PROPOSED] ORDER GRANTING
                                                NEXTDOOR, INC.’S MOT. FOR ADMIN.
                                                                                        2               Case No.: 3:12-cv-05667-EMC
                                                RELIEF TO CONFIRM OR SET BRIEFING
                                                SCHEDULE
